DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2021 has been entered.
Response to Arguments
Applicant’s arguments, see pages 7-9, filed 4/27/2020, with respect to the rejection(s) of claim(s) 1, 10 and 17 under 103 in view of the amendments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Boyer (US 8915713).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 2-7, 9 and 18 are also indefinite by virtue of their dependency on Claims 1 and 17.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Brunelli (U.S. Patent No. 9,017,012) in view of Pietraszkiewicz (U.S. Patent No. 5,584,651) and in further view of Boyer (US Patent No. 8,915,713).
Regarding Claim 1, Brunelli discloses: A gas turbine ring segment for a gas turbine (Figure 1, ring segment 24, and see Col. 2, lines 49-52) comprising a rotor rotating about an axis (Col. 3, lines 5-18, "The blades 12 are coupled to a disc (not shown) of a rotor assembly... working gas expands... and causes the blades 12, and therefore the rotor assembly, to rotate", Figure 1, a gas turbine engine must necessarily

	The phrase “at a distance (h1) from the hot side surface to the central axis of the cooling hole along an entire length” being interpreted as the cooling hole maintaining the same distance from the central axis to the hot side surface along its entire length (i.e. the central axis of the cooling hole is disposed at an angle of 0 degrees with respect to the hot side surface).  Accordingly, MPEP 2144.05 states that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Brunelli, to make the angle θ zero degrees in view of case law and which would yield predictable results.  In this case, the predictable result would be a cooling passage extending to allow direct communication between the main cavity and an outside of the gas turbine ring segment.
However, Brunelli lacks specifically: a reinforcing portion disposed on an inner surface of the main cavity and supporting the impingement target surface in the axial direction

Pietraszkiewicz specifically teaches a reinforcing portion disposed on an inner surface of the main cavity and supporting an impingement target surface in an axial direction (Figures 1-3, reinforcing portion or ribs, see first rib 48a or second rib 48b, Col. 4, lines 10-30, and see CoL 2, lines 55-63, "cooling air 36 is directed in impingement against the panel outer surface 28d"). Pietraszkiewicz further explains that the " first rib... or second rib... extending axially between the impingement holes... and the passage inlets... effect a flow barrier between adjacent inlet plenums" and "provide both structural stiffening of the panel... as well as separate].,, the adjacent cooling passages" (Col. 4, lines 10-30). One would have seen the disclosure of Pietraszkiewicz and modified the main cavity of Brunelli (28 and 66) to have the ribs of Pietraszkiewicz (48a, 48b) in order to effect a flow barrier between adjacent inlet plenums.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner surface of the main cavity of Brunelli (both 28 and 66 form the main cavity) with the reinforcing portion or ribs of Pietraszkiewicz (48a, 48b) in order to "effect a flow barrier between adjacent inlet plenums" and to "provide both structural stiffening of the panel... as well as separating the adjacent cooling passages" (CoL 4, lines 10-30).
Brunelli in view of Pietraszkiewicz also fail to teach:
	wherein the first diameter is different from the second diameter
Boyer teaches:

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brunelli in view of Pietraszkiewicz with the teachings of Boyer by using a segmented cooling hole of differing diameters to be able to meter the airflow through the first segment to obtain the desired air flow rate therethough(Col 2, ll. 61-64).
	 Regarding Claim 2, Brunelli in view of Pietraszkiewicz and Boyer disclose the invention of claim 1 as discussed above.
Brunelli further discloses a thickness of the impingement target wall that ranges from 30% to 50% of a thickness of a gas turbine ring segment body (Figure 1, outer side wall 40 is interpreted as the impingement target wall as cooling fluid impinges on 40, and wall 40 has a thickness between 40 and 42, and see ring segment 24 having a structural body defined by 44a, 44b, and 30). It can be seen that the thickness of the impingement target wall or outer side wall 40 is in the range of 30% to 50% of the thickness of the radially innermost portion of the ring segment body of 24, see side 42 of 30, to the radially outermost portion of the ring segment body of 24, radially outer edge of 44a or 44b, and therefore Brunelli further discloses this feature as being inherent in the structure of Figure 1.
Regarding Claim 3, Brunelli in view of Pietraszkiewicz and Boyer disclose the invention of claim 1 as discussed above.
Brunelli further discloses holes or fluid passages (72, see Figure 1) are between a thickness of the impingement target wall (thickness from 40 to 42) and a thickness of the radially innermost portion of the ring segment body (24, see side 42 of 30) to the radially outermost portion of the ring segment body (24), which is the radially outermost edge (see edge at 44a or 44b).
And therefore, Brunelli discloses the claim limitation "a distance to the hot side surface from a central axis of the cooling holes is within a range between a thickness of the impingement target wall and a thickness of a gas turbine ring segment body" (Figure 1).

Regarding Claim 4, Brunelli in view of Pietraszkiewicz and Boyer disclose the invention of claim 1 as discussed above.
Brunelli further discloses that cooling holes or passages (72, Figure 1) have a central axis that ranges in distance to the hot side surface (42), and when starting from the leading edge (34) or the trailing edge (32), the distance from the hot side surface to the cooling hole or passage central axis changes (Figure 1), and is shown in a range of approximately 40% up to 70%, and the axis of the cooling holes or passages (72) crosses the midpoint at 50%, of a thickness (thickness between 40 and 42, of 30).
And therefore, Brunelli discloses the claim limitation "the distance to the hot side surface from the central axis of the cooling holes ranges 60% to 80% of the thickness of the gas turbine ring segment body" (Figure 1).
Regarding Claim 5, Brunelli in view of Pietraszkiewicz and Boyer disclose the invention of claim 1 as discussed above.
Pietraszkiewicz further discloses a height of a reinforcing portion or ribs (Figures 1-2, 48a or second rib 48b, see Col. 4, lines 10-30) is noticeably larger than a thickness of a gas turbine ring segment body (see Figure 2, 48b is larger than the thickness of the gas turbine ring segment 28), and discloses
"Each of the several ribs 48a, b provide both structural stiffening of the panel 28 as well as separating the adjacent cooling passages 38" (Col. 4, lines 24-27), One having ordinary skill in the art before the effective filing date of the claimed invention would have known from the disclosure of Pietraszkiewicz that it is simply standard practice to size the rib appropriately to have a height that is high enough to at least separate the adjacent cooling passages, and provide structural stiffening, beyond that it would not be necessary for one skilled in the art to keep increasing the height, and therefore it would have been obvious to arrive at the claimed range to ensure the ribs are not too high, specifically not above 200% of the thickness of the ring, as that may interfere structurally with other parts, and also specifically not below 100% of the thickness of the ring segment body, as that would not produce the desired effect of "separating the adjacent cooling passages" (Col, 4, lines 24-27),
Regarding Claim 6, Brunelli in view of Pietraszkiewicz and Boyer disclose the invention of claim 1 as discussed above.
Pietraszkiewicz further discloses: a reinforcing portion comprising two or more reinforcing portions (reinforcing portion or ribs, see first rib 48a or second rib 48b, Col. 4, lines 10-30) disposed on the inner surface of the main cavity (inner surface 28d of 
Regarding Claim 7, Brunelli in view of Pietraszkiewicz and Boyer disclose the invention of claim 1 as discussed above.
	Pietraszkiewicz further discloses: a round structure having a predetermined length and radius (see rib 48b in Figure 2, having a round structure with a radius at the end connecting with 30) is provided on a contiguous portion in which the reinforcing portion is contiguous to the inner surface of the main cavity (see rib 48b having a contiguous portion in Figure 3, and Figure 2 shows the round structure, see Col, 4, lines 10-30, "rib 48b is a structural stiffening rib disposed along the center of the panel.,, parallel to the centerline axis,., and extends from the leading edge... to adjacent the trailing edge... for stiffening the entire panel... in an axial direction" and in Col. 4, lines 31-44, "rib 48b extends completely to the leading edge to provide a flow barrier between adjacent outlet plenums").
Regarding Claim 9, Brunelli in view of Pietraszkiewicz and Boyer disclose the invention of claim 1 as discussed above.
Brunelli further discloses: A gas turbine comprising the gas turbine ring segment as claimed in claim 1 (Abstract, "a ring segment for a gas turbine engine").

Regarding Claim 17, Brunelli discloses: A. gas turbine ring segment for a gas turbine (Figure 1, ring segment 24, and see Col. 2, lines 49-52) comprising a rotor rotating about an axis (Col. 3, lines 5-18, "The blades 12 are coupled to a disc (not shown) of a 
	The phrase “at a distance (h1) from the hot side surface to the central axis of the cooling hole along an entire length” being interpreted as the cooling hole maintaining the same distance from the central axis to the hot side surface along its entire length (i.e. the central axis of the cooling hole is disposed at an angle of 0 degrees with respect to the hot side surface).  Accordingly, MPEP 2144.05 states that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Brunelli, to make the angle θ zero degrees in view of case law and which would yield predictable results.  In this case, the predictable result would be a cooling passage extending to allow direct communication between the main cavity and an outside of the gas turbine ring segment.
However, Brunelli lacks: a reinforcing portion disposed on an inner surface of the main cavity and supporting the impingement target surface in the axial direction,

Pietraszkiewicz teaches an analogous gas turbine (CoL 1, lines 1-5, "gas turbine engines") having a ring segment (CoL 1, lines 30-35, "shroud", and see Figures 1 and 2) with cooling holes (38). Pietraszkiewicz specifically teaches: a reinforcing portion disposed on an inner surface of a main cavity and supporting an impingement target surface in an axial direction (Figures 1-3, reinforcing portion or ribs, see first rib 48a or second rib 48b, CoL 4, lines 10-30, and see- CoL 2, lines 55-63, "cooling air 36 is directed in impingement against the panel outer surface 28d"). Pietraszkiewicz further teaches: wherein the- reinforcing portion comprises two or more reinforcing portions (reinforcing portion or ribs, see- first rib 48a or second rib 48b, Col, 4, lines 10-30) disposed on the Inner surface of the main cavity (inner surface 28d of main cavity, see Figure 1 or 2) to be spaced apart from each other at predetermined distances (Figure 3, CoL 4, lines 10-30, "A pair of the first ribs 48a are disposed on respective sides of the second rib 48b" meaning they are spaced apart as shown in Figure 3). Pietraszkiewicz further explains that the " first rib,,, or second rib.,, extending axially between the impingement holes... and the passage inlets... effect a flow barrier between adjacent inlet plenums" and "provide both structural stiffening of the panel... as well as separating... the adjacent cooling passages" (Col. 4, lines 10-30). One would have seen the disclosure of Pietraszkiewicz and modified the main cavity of Brunelli (28 and 66) to have the ribs of Pietraszkiewicz (48a, 48b) in order to effect a flow barrier between adjacent inlet plenums.

Brunelli in view of Pietraszkiewicz also fail to teach:
	wherein the first diameter is different from the second diameter
Boyer teaches:
	An analogous cooling hole(65; Fig 2-3) that extends through a wall(60; Fig 2) having a first segment(70) with a first diameter(Fig 2-3) and a second segment(75) with a second diameter(Fig 2-3), wherein the first diameter is different from the second diameter(Fig 2-3; as clearly shown in Fig 2-3, the diameter of 75 is larger than the diameter of 70; Col 2, l. 57 to Col 3, l. 8).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brunelli in view of Pietraszkiewicz with the teachings of Boyer by using a segmented cooling hole of differing diameters to be able to meter the airflow through the first segment to obtain the desired air flow rate therethough(Col 2, ll. 61-64).

Regarding Claim 18, Brunelli in view of Pietraszkiewicz and Boyer disclose the invention of claim 17 as discussed above.
.


Claims 10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Brunelli (US 9,017,012) in view of Boyer (US 8,915,713).
Regarding Claim 10, Brunelli discloses: A. gas turbine ring segment for a gas turbine (Figure 1, ring segment 24, and see Col. 2, lines 49-52) comprising a rotor rotating about an axis (Col. 3, lines 5-18, "The blades 12 are coupled to a disc (not shown) of a rotor assembly... working gas expands... and causes the blades 12, and therefore the rotor assembly, to rotate". Figure 1, a gas turbine engine must necessarily have an axis about which the rotor rotates, and Brunelli discusses the rotor assembly rotating), a housing containing the rotor to be rotatable (turbine housing 25, Figure 1, and see Col. 3, lines 29-33), and a stationary wing ring disposed on an inner circumferential portion of the housing to be annular about the axis (Col. 3, lines 19-28, "comprises a plurality of 
.
	The phrase “at a distance (h1) from the hot side surface to the central axis of the cooling hole along an entire length” being interpreted as the cooling hole maintaining the same distance from the central axis to the hot side surface along its entire length (i.e. the central axis of the cooling hole is disposed at an angle of 0 degrees with respect to the hot side surface).  Accordingly, MPEP 2144.05 states that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.) Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Brunelli, to make the angle θ zero degrees in view of case law and which would yield predictable results.  In this case, the predictable result would be a cooling passage extending to allow direct communication between the main cavity and an outside of the gas turbine ring segment.

However, Brunelli still lacks: wherein the first diameter is different from the second diameter
Boyer teaches:
	An analogous cooling hole(65; Fig 2-3) that extends through a wall(60; Fig 2) having a first segment(70) with a first diameter(Fig 2-3) and a second segment(75) with a second diameter(Fig 2-3), wherein the first diameter is different from the second diameter(Fig 2-3; as clearly shown in Fig 2-3, the diameter of 75 is larger than the diameter of 70; Col 2, l. 57 to Col 3, l. 8).

Regarding Claim 12, Brunelli in view of Boyer disclose the invention of claim 10 as discussed above.
Brunelli further discloses holes or fluid passages (72, see Figure 1) are between a thickness of the impingement target wall (thickness from 40 to 42) and a thickness of the radially innermost portion of the ring segment body (24, see side 42 of 30) to the radially outermost portion of the ring segment body (24), which is the radially outermost edge (see edge at 44a or 44b).
And therefore, Brunelli discloses the claim limitation "a distance to the hot side surface from a central axis of the cooling holes is within a range between a thickness of the impingement target wall and a thickness of a gas turbine ring segment body" (Figure 1).
Regarding Claim 13, Brunelli in view of Boyer disclose the invention of claim 10 as discussed above.
Brunelli further discloses that cooling holes or passages (72, Figure 1) have a central axis that ranges in distance to the hot side surface (42), and when starting from the leading edge (34) or the trailing edge (32), the distance from the hot side surface to the cooling hole or passage central axis changes (Figure 1), and is shown in a range of 
And therefore, Brunelli discloses the claim limitation "the distance to the hot side surface from the central axis of the cooling holes ranges 60% to 80% of the thickness of the gas turbine ring segment body" (Figure 1).

Claims 11, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Brunelli (US 9,017,012) in view of Boyer (US 8,915,713), as applied to claim 10 above, and further in view of Pietraszkiewicz (US 5,584,651).
Regarding Claim 11, Brunelli in view of Boyer disclose the invention of claim 10 as discussed above.
Brunelli further discloses a thickness of the impingement target wail that ranges from 30% to 50% of a thickness of a gas turbine ring segment body (Figure 1, outer side wall 40 is interpreted as the impingement target wall as cooling fluid impinges on 40, and wall 40 has a thickness between 40 and 42, and see ring segment 24 having a structural body defined by 44a, 44b, and 30). It can be seen that the thickness of the impingement target wall or outer side wall 40 is in the range of 30% to 50% of the thickness of the radially innermost portion of the ring segment body of 24, see side 42 of 30, to the radially outermost portion of the ring segment body of 24, radially outer edge of 44a or 44b, and therefore Brunelli further discloses this feature as being inherent in the structure of Figure 1.

Pietraszkiewicz teaches an analogous gas turbine (Col. 1, lines 1-5, "gas turbine engines") having a ring segment (CoL 1, lines 30-35, "shroud", and see Figures 1 and 2) with cooling holes (38). Pietraszkiewicz specifically teaches: a reinforcing portion disposed on an inner surface of the main cavity and supporting the impingement target surface in the axial direction (Figures 1-3, reinforcing portion or ribs, see first rib 48a or second rib 48b, CoL 4, lines 10-30, and see CoL 2, lines 55-63, "cooling air 36 is directed in impingement against the panel outer surface 28d"). Pietraszkiewicz further explains that the " first rib... or second rib... extending axially between the Impingement holes... and the passage inlets... effect a flow barrier between adjacent inlet plenums" and "provide both structural stiffening of the panel... as well as separate]... the adjacent cooling passages" (CoL 4, lines 10-30). One would have seen the disclosure of Pietraszkiewicz and modified the main cavity of Brunelli in view of Boyer (see Brunelli, 28 and 66) to have the ribs of Pietraszkiewicz (48a, 48h) in order to effect a flow barrier between adjacent inlet plenums.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner surface of the main cavity of Brunelli in view of Boyer (see Brunelli, both 2.8 and 66 form the main cavity) with the reinforcing portion or ribs of Pietraszkiewicz (48a, 48b) in order to "effect a flow barrier between adjacent inlet plenums" and to "provide both structural stiffening of the panel... as well as separating the adjacent cooling passages" (Col. 4, lines 10-30).
Regarding Claim 14, Brunelli in view of Boyer discloses the invention of claim 10 as discussed above.
However, Brunelli is silent regarding: a reinforcing portion disposed on an inner surface of the main cavity and supporting the impingement target surface in the axial direction, wherein a height of the reinforcing portion ranges from 100% to 200% of a thickness of a gas turbine ring segment body.
Pietraszkiewicz teaches an analogous gas turbine (Col. 1, lines 1-5, "gas turbine engines") having a ring segment (Col. 1, lines 30-35, "shroud", and see Figures 1 and 2) with cooling holes (38). Pietraszkiewicz specifically teaches: a reinforcing portion disposed on an inner surface of a main cavity and supporting an impingement target surface in an axial direction (Figures 1-3, reinforcing portion or ribs, see first rib 48a or second rib 48b, CoL 4, lines 10-30, and see Col. 2, lines 55-63, "cooling air 36 is directed In impingement against the panel outer surface 28d"). Pietraszkiewicz further explains that the " first rib... or second rib... extending axially between the Impingement holes... and the passage inlets... effect a flow barrier between adjacent inlet plenums" and "provide both structural stiffening of the panel... as well as separate]... the adjacent cooling passages" (CoL 4, lines 10-30).
It would have been obvious to one of ordinary skill In the art before- the effective filing date of the claimed invention to modify the inner surface of the main cavity of Brunelli in view of Boyer (see Brunelli, both 28 and 66 form the main cavity) with the reinforcing portion or ribs of Pietraszkiewicz (48a, 48b) in order to "effect a flow barrier between adjacent inlet plenums" and to "provide both structural stiffening of the panel.., as well as separating the adjacent cooling passages" (Col. 4, lines 10-30).

Regarding Claim 15, Brunelli in view of Boyer disclose the invention of claim 10 as discussed above.
However, Brunelli in view of Boyer lack: the gas turbine ring segment further comprising a reinforcing portion disposed on an inner surface of the main cavity and supporting the impingement target surface in the axial direction, wherein the reinforcing portion comprises two or more reinforcing portions disposed on the inner surface of the main cavity to be spaced apart from each other at predetermined distances.


Regarding Claim 16, Brunelli in view of Boyer disclose the invention of claim 10 as discussed above.
However, Brunelli in view of Boyer lack: a reinforcing portion disposed on an inner surface of a main cavity and supporting an impingement target surface in an axial direction, wherein a round structure having a predetermined length and radius is provided on a contiguous portion in which the reinforcing portion is contiguous to the inner surface of the main cavity.
Pietraszkiewicz teaches an analogous gas turbine (Col. 1, lines 1-5, "gas turbine engines") having a ring segment (Col. 1, lines 30-35, "shroud", and see Figures i and 2) with cooling holes (38). Pietraszkiewicz specifically teaches: a reinforcing portion disposed on an inner surface of a main cavity and supporting the impingement target surface in the axial direction (Figures 1-3, see reinforcing portion or ribs, see first rib 48a or second rib 48b, Col, 4, lines 10-30, and see Col. 2, lines 55-63, "cooling air 36 is directed in impingement against the panel outer surface 28d"). Pietraszkiewicz further discloses: a round structure having a predetermined length and radius (see rib 48b in Figure 2, having a round structure with a radius at the end connecting with 30) is provided on a contiguous portion in which the reinforcing portion is contiguous to the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner surface of the main cavity of Brunelli in view of Boyer (see Brunelli, both 28 and 66 form the main cavity) 'with the reinforcing portion or ribs having a round or "rounded" edge structure of Pietraszkiewicz (48a, 48b) in order to "effect a flow barrier between adjacent inlet plenums" and to "provide both structural stiffening of the panel... as 'well as separating the adjacent cooling passages" (Col. 4, lines 10-30).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WOLCOTT whose telephone number is (571)272-9837.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court D. Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745